DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18 in the reply filed on 04/04/2022 is acknowledged.  The traversal is on the ground(s) that a serious search burden has not been shown particularly because the limitations of the Group II claim are also found in the limitations of the Group I claims.  This is not found persuasive because the Group I claims are apparatus claims, the limitations related to the intended use of the apparatus and are therefore interpreted differently than in the method claim.  The method claim requires altering a wafer performance parameter while the apparatus claims only require the capability of doing the same.  Therefore, the structure search required for claim 1 does not necessarily involve the same terms as that of the method of controlling a process.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires a cable connected between the first and second RF generator – but then requires that the cable is connected to an adjustable phase shift assembly – there the cable is not “a cable” as claimed.  The specification also suggests that in embodiments with the claimed trace, there are more than one such cables (see Fig. 3).
Claims 1  and 12 require a “two-dimensional trace” but if the trace is a portion of the cable and/or an actual structure in the real world, it is not clear how it is not three-dimensional.
Claims 7 and 16 requires that the trace is a “recursive trace”, but the term is not particularly clear as to exactly what the trace being recursive requires.
Claim 8 requires that the contact point “moves” in a particular manner, but the claim is an apparatus claim and the contact point is not required to move.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (2005/0255255).
	Kawamura teaches an apparatus for controlling a semiconductor process comprising (see Fig. 1 and related text) :
- a first radio frequency generator, see 12,
- a second RF frequency generator, see 13, 
- a cable connected between the first and second generators – see as per Fig. 1 wherein switch 16 is connected to both of 12 and 13, it is understood that there is a cable between the portions, such as indicated in the figure by the lines with arrows, and 
- an adjustable phase shift assembly with a two-dimensional trace and an adjustable contact point – see the switch 16.  There are no particular limitations related to “adjustable” in reference to the phase shift assembly and contact point – it is noted that the instant specification teaches a cable that feeds into the phase shift assembly on each side thereof, and the cable is continuous in that it includes a trace, which is a conductive line.  The switch is understood to necessarily include circuitry which meets the claim requirements of the two-dimensional trace.  In regard to the contact point, the switch is connected to the cables at a point, to change the contact point would have been a matter of design of the device and would be operable manually.  Being “adjustable”, as claimed, does not require an adjustment within the system during use.
	Regarding claims 3 and 14, the RF generators supply a common chamber.  In regard to the use for plasma power and bias power, these limitations are intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Wherein Kawamura teaches two sources that are capable of being set to a first and second frequency, it is held that they are likewise capable of being used for plasma and bias power.
	Regarding claim 12, all elements of the claim are met by the teachings of Kawamura as per above, including the two RF generators and the adjustable phase shift assembly.  The assembly is as defined above it has a trace as presented above and an adjustable contact point in that the position of it can be changed in the line between the two generators.

Claims 1, 3, 6, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada (2011/0240222).
	Sawada teaches an apparatus for controlling a semiconductor process comprising (see Fig. 1 and related text) :
- a first radio frequency generator, see 71,
- a second RF frequency generator, see 4a, 
- a cable connected between the first and second generators – see as per Fig. 1 wherein phase shifter 91 is connected to both of the frequency generators, it is understood that there is a cable between the portions, such as indicated in the figure, 
- and an adjustable phase shift assembly with a two-dimensional trace and an adjustable contact point – see phase shifter 91.  There are no particular limitations related to “adjustable” in reference to the phase shift assembly and contact point – it is an intended use of the apparatus.  The phase shifter (adjustable phase shift assembly) has a contact point – wherein the RF power supplies are connected.  The position of the phase shifter is operably able to be moved, at least manually, thereby meeting the claim limitations.  In regard to the two-dimensional trace, the phase shifter is understood to include some circuitry in order to effect the phase change and therefore meets the requirements of such a trace.
	Regarding claims 3 and 14, the RF generators supply a common chamber.  In regard to the use for plasma and bias power, this is intended use as above.  
	Regarding claim 6, the phase shift assembly of Sawada is located in the claimed cable between the RF generators.
	Regarding claim 12, all elements of the claim are met by the teachings of Sawada as per above, including the two RF generators and the adjustable phase shift assembly.  The assembly is the phase shift assembly of Sawada and it has a trace as presented above and an adjustable contact point in that the position of it can be changed in the line between the two generators.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Leeser (2017/0004955).
The teachings of Sawada are above, including the application of two RF power supplies to one chamber, but Sawada does not teach the RF generators connected to two chambers.  Leeser teaches a system with two chambers that is supplied from an RF source and control module (see Fig. 1 and related text).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the RF system of Sawada to control two chambers as taught by Leeser.  In general, the duplication of parts is prima facia obvious without a showing of criticality, see MPEP VI. B., but further Leeser teaches that an RF system is operably connected to multiple process chambers.  Wherein Sawada teaches an RF system with more than one RF generator, the system nonetheless feeds to one chamber therefore one would operably control two chambers as per the structure of Leeser (with each chamber having the two RF feeds connected).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Kawamura (2005/0255255).
Sawada teaches the phase shifter in the line between generators, and therefore does not teach it within the first generator.  But Kawamura teaches that it is operable to locate a phase shift within an RF generator [0059].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to modify the location of the phase shift generator as generally the rearrangement of parts is prima facia obvious without a showing of criticality (see MPEP 2144.04 VI. C.) and, in this case, Kawamura teaches that the modified location of such a part is operable.
Regarding claim 9, as per the combined teachings, the phase shift assembly is operably in different positions, therefore the trace is, as well.  To connect one end of the trace wherein the trace comprises the shift assembly would have been further obvious wherein the assembly is in the cable or in the RF generator.

Claims 7 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (2011/0240222) in view of Grimbergen (2010/0276391).
Sawada does not specifically teach any details of the phase shifter, Wherein the recursive trace is not particular defined, the term recursive refers to a repetitive portion.  Grimbergen generally teaches that a phase shifter for use in such a system operably includes a recursive pattern (see the repeated pattern of the capacitor, for example).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to include the phase shifter of Grimbergen in the apparatus of Sawada as Sawada is silent on the structure.  Applying that of Grimbergen includes a recursive trace as claimed.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2005/0255255).
The switch is understood to include some type of base material to house the electronics – to select copper material for wiring would have been an obvious selection of wiring.  Examiner takes Official Notice that the selection of copper wiring in the switch (i.e. shift assembly) would have been obvious as a selection of materials for electronics.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada.
The switch is understood to include some type of base material to house the electronics – to select copper material for wiring would have been an obvious selection of wiring.  Examiner takes Official Notice that the selection of copper wiring in the phase shift assembly would have been obvious as a selection of materials for electronics.

Allowable Subject Matter
Claims 4, 8, 10, 15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regard to claims 4 and 15, the prior art does not teach the claimed sensor that feeds to a controller and the controller effects a change in cable length or a change of the phase shift.  The teachings of Leeser include a sensor (measurement) that detects RF power but there is no indication of altering the phase shift.
Regarding claim 8, there is no motivation to a contact point moving, i.e. being capable of movement, across the trace.
In regard to claims 10 and 17, the prior art teaches electronics that comprise the phase shift assembly and it would have been non-obvious to form those with conductive ink on a glass plate without some specific teaching of the same.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715